Case 1:19-cv-00276-PLM-RSK ECF No. 22 filed 09/16/19 PageID.651 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DAVID ELLIOT WERKING,

          Plaintiff,                          Case No. 1:19−cv−276

   v.                                         Hon. Paul L. Maloney

PAUL MICHAEL WERKING, et al.,

          Defendants.
                                          /

                                      ORDER

        This matter is before the Court on Defendants' Motion for Protective
Order (ECF No. 20), which was filed September 16, 2019. Effective
September 28, 2015, Local Rule 7.1(d) was amended to require the following:
 "All nondispositive motions shall be accompanied by a separately filed
certificate setting forth in detail the efforts of the moving party to comply with
the obligation created by this rule." W.D. Mich. LCivR 7.1(d); see
Administrative Order No. 15−RL−78 (Sept. 11, 2015). The motion fails to
comply with this requirement. Accordingly,

      IT IS ORDERED that Defendants' Motion for Protective Order (ECF No.
20) is hereby held in abeyance pending compliance with Local Rule 7.1(d).

      IT IS FURTHER ORDERED that movant shall file the certificate required
by Local Rule 7.1(d) within five days of the date of this Order. Failure to
timely file the certificate will result in the dismissal of the motion.

       IT IS FURTHER ORDERED that any response to the motion shall be
filed within fourteen days of the filing of the certificate, should the certificate be
filed.

        IT IS SO ORDERED.


Dated: September 16, 2019                  /s/ Paul L. Maloney
                                          PAUL L. MALONEY
                                          Paul L. Maloney United States
                                          District Judge
